Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The RCE filed on March 23, 2022 has been received and made of record. In response to Final Office Action mailed on December 29, 2021, applicants amended claims 1, 2, and 13-15 of which claims 1, 13, and 14 are independent claims. Dependent claims 3-12, and 16-20 are maintained. NO claim has been added or cancelled after the Final Office Action. Therefore, claims 1-20 are pending for consideration.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the RCE application on March 23, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4. Applicants’ arguments in "Remarks", filed on March 23, 2022 with respect to independent claims 1, 13 and 14 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




8.	Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as unpatentable over Yashiro et al.(US 2015/0054803 A1)(herein after Yashiro) in view of An et al.(US 8,947,370 B2)(herein after An).

Regarding claim 1, Yashiro teaches a touch screen(color filter integrated touch panel, Para-79) comprising:

a display(liquid crystal display component 20, fig.1(a)) having an active area(obvious property of a display panel having active/ display area and frame/bezel area);

a plurality of touch electrodes(detection electrodes 131, first driving electrodes 132, fig.4) formed of metal mesh disposed in a first metal mesh layer(first mesh layer 13, figs.3&4, Para-107, 113) disposed over the active area of the display(Para-110), wherein the plurality of touch electrodes include one or more contiguous column touch electrodes(detection electrodes 131 or first driving electrodes 132) and include one or more row touch electrodes(first driving electrodes 132 or detection electrodes 131) formed from a plurality of touch electrode segments(1311/1321, figs.4-9 and related text); and

a plurality of bridges(detection electrode metal bridges 155, figs.4,5(b),6,9,&10(d)) formed at least partially in a second metal mesh layer(second mesh layer 15) different from the first metal mesh layer(first mesh layer), wherein a bridge of the plurality of bridges(155) electrically couples two of the touch electrode segments(rectangular electrodes 1311/1321, fig.4) along a first axis parallel to the one or more row touch electrodes(figs.4,5(b),6,9,&10(d)8 and related text).

Nevertheless, Yashiro is not found to teach the touch screen, wherein one of the one or more row touch electrodes includes a two dimensional array of touch electrode segments of the plurality of touch electrode segments in the first metal mesh layer, wherein the two dimensional array of the touch electrode segments includes a first one dimensional array of the touch electrode segments and a second one dimensional array of the touch electrode segments, and wherein the first one dimensional array is electrically isolated from the second one dimensional array within the active area of the display.

    PNG
    media_image1.png
    282
    279
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    251
    239
    media_image2.png
    Greyscale

Figs.10D and 14C
However, An teaches a touch panel, wherein one of the one or more row touch electrodes(first electrodes 111 or second electrodes 112, figs.10D,&14C) (depending on orientation of touch panel, one of ordinary skill in the art interprets any one set of electrodes 111 or 112 as row electrodes) includes a two dimensional array of touch electrode segments(both 111 or 112 are two dimensional) of the plurality of touch electrode segments in the first metal[mesh] layer, wherein the two dimensional array of the touch electrode segments includes a first one dimensional array of the touch electrode segments and a second one dimensional array of the touch electrode segments(as seen from above figures, two rows or columns electrodes make two dimensional array of touch electrodes), and wherein the first one dimensional array is electrically isolated from the second one dimensional array within the active area of the display(active region A/A)(as seen from above figures two rows of first electrode patterns 111 in horizontal direction are not connected vertically and two columns of second electrode patterns 112 in vertical direction are not connected in horizontal direction in active area).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro with the teaching of An to include the feature in order to provide a touch sensitive display panel wherein cells to perform sensing operation are partitioned into a plurality of portions and a plurality of electrodes are divided in the portions, and the electrodes are connected to each other through one routing line to improve touch sensitivity.

Regarding claim 2, Yashiro as modified by An teaches the touch screen of claim 1, wherein the first one dimensional array of the touch electrodes includes a first group of the touch electrode segments disposed along the first axis that are electrically coupled by one or more first bridges of the plurality of bridges(114 or 121, figs.10D,14C,15C,18C,18D,22C, An), and wherein the second one dimensional array of the touch electrodes includes a second group of the touch electrode that are electrically coupled by one or more second bridges(121 or 114) of the plurality of bridges(figs.10D,14C,15C,18C,18D,22C, An).

Regarding claim 3, Yashiro as modified by An teaches the touch screen of claim 2, wherein the first group of the touch electrodes segments and the second group of the touch electrode segments are electrically coupled via a conductor (140 or 150, fig.14C, An) disposed in a border region around the active area of the display(active area, i.e. display region of the display).

Regarding claim 5, Yashiro as modified by An teaches the touch screen of claim 2, wherein 

a respective touch node of the touch screen corresponding to adjacency of one of the one or more column touch electrodes and the one of the one or more row touch electrodes includes two touch electrode segments of the first group that are electrically coupled by a first bridge(figs.4-6,8&9, Yashiro; fig.10D, An) of the plurality of bridges and the second group includes two touch electrode segments of the second group that are electrically coupled by a second bridge(figs.4-6,8&9, Yashiro; fig.10D, An) of the plurality of bridges.
claim 6, Yashiro as modified by An teaches the touch screen of claim 1, further comprising:
 
one or more buffer electrodes disposed between one or more portions of the one or more column touch electrode and one or more portions of the plurality of touch electrode segments, wherein the one or more buffer electrodes are floating(Para-23, 24, 186, Yashiro) or grounded(Para-33, 38, 167, Yashiro) or driven with a potential.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al.(US 2015/0054803 A1) in view of An et al.(US 8,947,370 B2) and further in view of Kim et al.(US 2015/0001060 A1) (herein after Kim).

Regarding claim 4, Yashiro as modified by An teaches the touch screen of claim 2, wherein a respective touch node of the touch screen corresponding to adjacency of one of the one or more column touch electrodes(figs.4-6,8&9, Yashiro), and the one of the one or more row touch electrodes includes three touch electrode segments of the first group that are electrically coupled by two bridges of the plurality of bridges(figs.1, 12, 13, Yashiro)(examiner interprets in a way that three adjacent rectangular electrodes 1311 are connected by two electrode metal bridges 155 in fig.4),

Nevertheless, Yashiro as modified by An is not found to teach expressly the touch screen, the second group includes three touch electrode segments of the second group that are electrically coupled by another two bridges of the plurality of bridges(Yashiro teaches the limitations if one of ordinary skill in the art interprets in a way that three adjacent individual touch units in a row or column are connected by two electrode metal bridges. However, these limitations could also be interpreted as each individual metal bridge has three parallel connectors).

However, Kim teaches an electrode pattern of touch panel, where the different number of bridge line electrodes(slit type) are used to connect two adjacent touch conductive patterns. In fig.3, the metal bridge line electrodes 271 are formed in the shape of a pair of thin metal bridge lines facing each other. On the other hand, in fig.4, the metal bridge line electrodes are formed of three metal bridge line electrodes 272 to be parallel to each other so as to form two slit shapes. 

Kim further discloses, the metal bridge line electrodes may be formed in two or more slit shapes by three or more metal bridge line electrodes(Para 33-38). Therefore, the number of bridge electrode lines to connect two adjacent touch patterns depends on designer choice and his/her objective or purpose.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of Kim to include the feature in order to reduce width of the electrode pattern, to prevent reduction in visibility between metal bridge line electrodes and pixels caused by diffraction and interference and to secure electric conductivity of the bridge electrodes in an effective manner and to reduce manufacturing cost of the electrode pattern.

10.	Claims 7, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Yashiro et al.(US 2015/0054803 A1) in view of An et al.(US 8,947,370 B2) and further in view of CHURCH et al.(US 2018/0224967 A1)(herein after CHURCH).

Regarding claim 7, Yashiro as modified by An is not found to teach expressly the touch screen of claim 1, wherein a neck region between two of the plurality of touch electrode segments tapers from a first width to a second width less than the first width, and wherein a length of the bridge of the plurality of bridges that electrically couples the two of the touch electrode segments across the neck region is greater than or equal to the second width and less than the length of the first width.

However, CHURCH teaches a touch sensor, wherein a neck region between two of the plurality of touch electrode segments tapers from a first width to a second width less than the first width(fig.10A), and wherein a length of the bridge(25) of the plurality of bridges that electrically couples the two of the touch electrode segments(240, or 260) across the neck region is greater than or equal to the second width and less than the length of the first width(Para-29, 30, 111, 112, as seen from fig.10A, length of the bridge at node 25 is less than the width of the touch electrodes 240 or 260 and greater than very end, tapper, portion of electrodes 240 or 260).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of CHURCH to include the feature in order to improve noise performance.

Regarding claim 11, Yashiro as modified by An is not found to teach expressly the touch screen of claim 1, wherein a pattern of electrical discontinuities internal to an area of one of the plurality of touch electrodes repeats across the area of the one of the plurality of touch electrodes.

However, CHURCH teaches a touch sensor, wherein a pattern of electrical discontinuities internal(hollowed-out area h, fig.7A&7B) to an area of one of the plurality of touch (Para-184).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of CHURCH to include the feature in order to reduce the area of coverage of the affected electrode compared with a solid electrode with the same perimeter.

Regarding claim 14, Yashiro teaches a touch-sensitive device (color filter integrated touch panel, Para-79) comprising:

a touch screen(touch panel, Para-79) comprising;

a display(liquid crystal display component 20, fig.1(a)) having an active area(obvious property of a display panel having active/ display area and frame/bezel area);

a plurality of touch electrodes(detection electrodes 131, first driving electrodes 132, fig.4) formed of metal mesh disposed in a first metal mesh layer(first mesh layer 13, fig.4, Para-113) disposed over the active area of the display(Para-110), wherein the plurality of touch electrodes include one or more contiguous column touch electrodes(detection electrodes 131 or first driving electrodes 132) and include one or more row touch (first driving electrodes 132 or detection electrodes 131) formed from a plurality of touch electrode segments (1311/1321, figs.4-9 and related text); and

a plurality of bridges(detection electrode metal bridges 155, figs.4,5(b),6,9,&10(d)) formed at least partially in a second metal mesh layer(second mesh layer 15) different from the first metal mesh layer(first mesh layer), wherein a bridge of the plurality of bridges(metal bridge 155) electrically couples two of the touch electrode segments along a first axis parallel to the one or more row touch electrodes(figs.4,5(b), 6,9,&10(d)8 and related text).

Nevertheless, Yashiro is not found to teach the touch-sensitive device, wherein one of the one or more row touch electrodes includes a two dimensional array of touch electrode segments of the plurality of touch electrode segments in the first metal mesh layer, wherein the two dimensional array of the touch electrode segments includes a first one dimensional array of the touch electrode segments and a second one dimensional array of the touch electrode segments, and wherein the first one dimensional array is electrically isolated from the second one dimensional array within the active area of the display.

    PNG
    media_image1.png
    282
    279
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    251
    239
    media_image2.png
    Greyscale

Figs.10D and 14C
However, An teaches a touch panel, wherein one of the one or more row touch electrodes(first electrodes 111 or second electrodes 112, figs.10D,&14C) (depending on orientation of touch panel, one of ordinary skill in the art interprets any one set of electrodes 111 or 112 as row electrodes) includes a two dimensional array of touch electrode segments(both 111 or 112 are two dimensional)of the plurality of touch electrode segments in the first metal[mesh] layer, wherein the two dimensional array of the touch electrode segments includes a first one dimensional array of the touch electrode segments and a second one dimensional array of the touch electrode segments(as seen from above figures, two rows or columns electrodes make two dimensional array of touch electrodes), and wherein the first one dimensional array is electrically isolated from the second one dimensional array within the active area of the display(active area)(as seen from above figures two rows of first electrode patterns 111 in horizontal direction are not connected vertically and two columns of second electrode patterns 112 in vertical direction are not connected in horizontal direction).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro with the teaching of An to include the feature in order to provide a touch sensitive display panel wherein cells to perform sensing operation are partitioned into a plurality of portions and a plurality of electrodes are divided in the portions, and the electrodes are connected to each other through one routing line to improve touch sensitivity.

Neither Yashiro nor An teaches expressly the touch-sensitive device comprising: an energy storage device; a communication circuitry; and a touch controller.
 
However, CHURCH teaches a touch sensor, comprising:

an energy storage device(battery 116, fig.25B, Para-248);
 
a communication circuitry(external interfaces 200, fig.26, Para-249, 251); and 

a touch controller(controller 150, fig.26, Para-250).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of CHURCH to include the feature in order to communicate with external device.

Regarding claim 15, Yashiro as modified by An and CHURCH teaches the touch-sensitive device of claim 14, wherein the first one dimensional array of the touch electrodes includes a first group of the touch electrode segments disposed along the first axis that are electrically coupled by one or more first bridges of the plurality of bridges(figs.10D,14C,15C, 18C,18D,22C, An), and 

wherein the second one dimensional array of the touch electrodes includes a second group of the touch electrode segments, different from and disposed parallel to the first group of the touch electrode segments, that are electrically coupled by one or more second bridges of the plurality of bridges(figs.10D,14C,15C,18C,18D,22C, An).

Regarding claim 16, Yashiro as modified by An and CHURCH teaches the touch-sensitive device of claim 14, further comprising: 
(Para-23, 24, 186, Yashiro) or grounded(Para-33, 38, 167, Yashiro) or driven with a potential.

Regarding claim 17, Yashiro as modified by An and CHURCH teaches the touch-sensitive device of claim 14, wherein 

a neck region between two of the plurality of touch electrode segments tapers from a first width to a second width less than the first width(fig.10A, CHIRCH), and
 
wherein a length of the bridge(25) of the plurality of bridges that electrically couples the two of the touch electrode segments(240, or 260) across the neck region is greater than or equal to the second width and less than the length of the first width(Para-29, 30, 111, 112, CHURCH,  as seen from fig.10A, length of the bridge at node 25 is less than the width of the touch electrodes 240 or 260 and greater than very end, tapper, portion of electrodes 240 or 260)(for motivation, see rejection of claims 7 and 14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Yashiro et al.(US 2015/0054803 A1) in view of An et al.(US 8,947,370 B2) and further in view of Philipp(US 2012/0081324 A1).

Regarding claim 8, Yashiro as modified by An is not found to teach expressly the touch screen of claim 1, wherein electrical discontinuities in the metal mesh disposed in the first metal mesh layer forms boundaries between one of the column touch electrodes and one or more touch electrode segments of the plurality of touch electrode segments, and wherein the boundaries are a zig-zag pattern.

However, Philipp teaches a single-layer sensor stack, wherein electrical discontinuities in the metal mesh disposed in the first metal mesh layer forms boundaries between one of the column touch electrodes and one or more touch electrode segments of the plurality of touch electrode segments, and wherein the boundaries are a zig-zag pattern(fig.4, Para 44-54).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of Philipp to include the feature in order to avoid creating moire patterns when overlaying a display.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Yashiro et al.(US 2015/0054803 A1) in view of An et al.(US 8,947,370 B2) and further in view of Donnelly(US 2016/0170518 A1) and further in view of CHURCH et al.(US 2018/0224 967 A1) (herein after CHURCH).

Regarding claim 9, Yashiro as modified by An is not found to teach expressly the touch screen of claim 1, wherein the metal mesh of one of the column touch electrodes is at a same electrical potential relative to a reference potential, and wherein the metal mesh of the one of the column touch electrodes includes electrical discontinuities internal to an area of the one of the column touch electrodes.

However, Donnelly teaches a mesh electrode matrix having finite repeat length, wherein the metal mesh of one of the column touch electrodes is at a same electrical potential (Para-27: transmit electrodes may be successively driven with a time-varying voltage, while the receive electrodes are held at ground and the current flowing into each receive electrode is measured)(claim does not define the condition for same electrical potential of the column electrode. Examiner interprets ground potential as same potential relative to ground, i.e. reference potential is same as ground potential) relative to a reference potential.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of Donnelly to include the feature in order to increase quality of touch sensing in sensor. 

Neither Yashiro nor An nor Donnelly teaches expressly the touch screen, wherein the metal mesh of the one of the column touch electrodes includes electrical discontinuities internal to an area of the one of the column touch electrodes.

However, CHURCH teaches a touch sensor, the metal mesh of the one of the column touch electrodes includes electrical discontinuities internal(hollowed-out area h, fig.7A&7B) to an area of the one of the column touch electrodes(Para-184).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Yashiro further with the teaching of CHURCH to include the feature in order to reduce the area of coverage of the affected electrode compared with a solid electrode with the same perimeter.

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 9, because claim 10 recites identical claim limitations as in claim 9 except for minor wording and insignificant change in terminology.
claim 12, Yashiro as modified by An, Donnelly and CHURCH teaches the  touch screen of claim 1, wherein the metal mesh of one of the column touch electrodes is at a same electrical potential relative to a reference potential, and wherein a first region of the metal mesh of the one of the column touch electrodes includes electrical discontinuities internal to an area of the one of the column touch electrodes (see rejection of claim 9 for mapping and motivation).
 

    PNG
    media_image3.png
    477
    400
    media_image3.png
    Greyscale


CHURCH also teaches a second region of the metal mesh of the one of the column touch electrodes does not include electrical discontinuities internal to the area of the one of the column touch electrodes, wherein the second region corresponds to a neck region between two of the plurality of touch electrode segments(as seen from above figure, there is no discontinuities in the neck region where two tapered regions connected) (see rejection of claim 9 for mapping and motivation).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over HAN et al.(US 2018/0024673 A1)(herein after HAN) in view of An et al.(US 8,947,370 B2) (herein after An).

Regarding claim 13, HAN teaches a touch screen(touch window, Para-2) comprising:

a display(display panel) having an active area(active area AA, fig.31, Para-236); 

a plurality of column touch electrodes(first sensing electrodes 210 or second sensing electrodes 220, fig.16) formed of metal mesh(sensing electrode 200 may include mesh shape, Para-53, 152) disposed in a first metal mesh layer(fig.16, Para-161); and
 
a plurality of row touch electrodes(second sensing electrodes 220 or first sensing electrodes 210, fig.16) formed of metal mesh disposed only in a second metal mesh layer(fig.16, Para-161) different from the first metal mesh layer(as seen from figure, first sensing electrodes 210 and second sensing electrodes 220 are disposed on two opposite surface of the substrate), 

wherein a row touch electrode of the plurality of row touch electrodes includes at least two electrodes disposed over the active area of the display that are electrically coupled (fig.16)(all components in an electric circuit are electrically connected, otherwise the circuit would be non-functional).

Nevertheless, HAN is not found to teach expressly the touch screen, wherein a row touch electrode of the plurality of row touch electrodes includes at least two electrodes disposed over the active area of the display that are electrically coupled via a conductor disposed in a border region around the active area of the display region between two of the plurality of touch electrode segments, and the at least two electrodes are electrically isolated in the active area of the display.


    PNG
    media_image1.png
    282
    279
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    251
    239
    media_image2.png
    Greyscale

Figs.10D and 14C

However, An teaches a touch panel, wherein a row touch electrode of the plurality of row touch electrodes includes at least two electrodes(first electrodes 111 and second electrodes 112) disposed over the active area of the display (140 and 150/151) disposed in a border region around the active area of the display region between two of the plurality of touch electrode segments(figs.10D&14C and related text), and the at least two electrodes are electrically isolated in the active area of the display(as seen from above figures two rows of first electrode patterns 111 in horizontal direction are not connected vertically and two columns of second electrode patterns 112 in vertical direction are not connected in horizontal direction).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HAN with the teaching of An to include the feature in order to provide a touch sensor panel that is less prone to failure due to one or more connection failures.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Yashiro et al.(US 2015/0054803 A1) in view of An et al.(US 8,947,370 B2) and further in view of CHURCH et al.(US 2019/0224 967 A1) and further in view of Philipp(US 2012/0081324 A1).

Please see the rejection of claim 8 above for mapping and motivation. Identical claim limitations only difference in dependency of the parent claim. 

Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Yashiro et al.(US 2015/0054803 A1) in view of An et al.(US 8,947,370 B2) and further in view of CHURCH et al.(US 2018/0224967 A1) and further in view of Donnelly(US 2016/0170518 A1).
Please see the rejection of claims 9 and 10 above for mapping and motivation.
Examiner Nate
16. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692